DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered. Claims 1, 3-4, 7 and 10-12 are pending in the application.
Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered.
In light of the amendments to the claims, applicant’s arguments (beginning on pg. 7 of the Remarks) with respect to the rejections of independent claims 1 and 10 under 35 USC §§ 102, 103 are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration and in light of the amendments, new grounds of rejection are made in view of Friese et al. (DE 102010000004 B4). See the current rejections below.
Specification
The disclosure is objected to because of the following informalities:
Pg. 1, lns. 8 and 16 recite “according to the preamble of claim 1/claim 10”, respectively, and pg. 2, lns. 24 and 25 recite “the features of claim 1/claim 10”, respectively. It is improper to refer to particular claim numbers within the specification since the claim numbers and the subject matter of the claims can change throughout prosecution.
Pg. 5, lns. 23-24; pg. 6, lns. 1-3; and pg. 10, lns. 13-14 all recite that the hump is formed by a wall thickening along the rim base. This creates confusion in light of a comparison of figs. 1 and 2 of the drawings, which depict the drum-shaped lateral region 7 being thinned out to form the hump 8. No thickening of the material appears to take place in forming the hump, instead the hump is formed by thinning the material to a lesser degree than the lateral region 7, as viewed in fig. 2.
Appropriate correction for the above list of issues is required.
Claim Objections
Claims 1, 10 and 12 are objected to because of the following informalities:
Regarding claim 1: the limitation “one of each inner roller is associated with one of each outer roller” (ln. 9) is worded awkwardly. To put the limitation in better form, examiner suggests replacing it with, for example, ‘each of the at least one inner roller is associated with a respective one of the at least one outer roller’.
The phrase “the outer roller and the associated inner roller” (lns. 10 and 13) should read ‘the at least one outer roller and the associated at least one inner roller’ to maintain proper antecedent basis.
The recitation “the inner support with the inner roller and the outer roller” (ln. 12) would be in better form if written as ‘the at least one outer roller and the inner support with the at least one inner roller’, thereby eliminating any potential confusion as to whether the outer roller is also with the inner support.
The recitation “the at least one inner roller and the at least one associated outer roller” (ln. 17) should read 'the at least one outer roller and the associated at least one inner roller' to be consistent with the order of terminology used previously.
The phrase “the inner roller and the associated outer roller” (lns. 21-22) should read ‘the at least one outer roller and the associated at least one inner roller’ to be consistent with the order of terminology used previously.
The term “direction” (ln. 23) should read ‘directions’ since it is referring to both of the radial and axial directions.
Regarding claim 10: the preamble recites “A device for spin forming by the method according to claim 1”. However, as currently structured the phrase “for spin forming by the method according to claim 1” is merely intended use of the device, and as such the structure positively recited in claim 1 is not required in claim 10. Examiner suggests replacing the preamble with, for example, 'A device according to the method of claim 1 for spin forming'.
Regarding claim 12: the phrase “the inner roller and the outer roller” should read 'the at least one outer roller and the associated at least one inner roller' for the sake of consistency. 
Appropriate correction for the above list of issues is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-4, 7 and 10-12 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 1: it is unclear what structure the term “which” is referring to, to the “lateral region” or to the “hump”?
The recitation “at least one hump, which is formed as a thickening in the wall thickness profile” renders the claim indefinite in light of figs. 1 and 2 of the drawings which depict the hump being formed by thinning the wall thickness profile, albeit to a degree less than the lateral region is thinned.
There is no antecedent basis in the claim for “the at least one…flange region” (ln. 21).
The recitation “the at least one hump and/or flange region” (ln. 21) renders the claim indefinite because it makes the hump optional, which is previously set forth as required in line 19.
It is unclear if “the inner roll” and “the outer roll” are intended to be additional to the at least one inner roller and the at least one outer roller.
Regarding claim 4: it is unclear what structure the phrase “the outer circumference” is referring to, and therefore there is no antecedent basis in the claim for the phrase either. Even if it is referring to the workpiece there would still not be antecedent basis for it because there is nothing in the claims that require the workpiece to be circular or cylindrical. 
Appropriate correction for the above list of issues is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Friese et al. (DE 102010000004 B4), in view of Oka et al. (JP 2015-221443 A) and Schröder et al. (US 3,823,591 A).
Regarding claim 1: Friese discloses a method for spin forming a vehicle wheel (abstract and fig. 5), comprising:
setting a work-piece (1, fig. 3) about an axis of rotation using a spindle (2);
positioning at least one outer roller (the right-side forming roller 11) at an outer side of the work-piece (see fig. 5), and
shaping an axially extending lateral region of the work-piece (see figs. 4, 5), and
wherein at least one inner roller (the right-side pressure roller 7 and the right-side shaping roller 8) is positioned at an inner side of the work-piece using inner supports (the structure the rollers 7, 8 are attached to), which is displaceable axially and radially relative to the axis of rotation (the arrows associated with roller 8 in the figures depict it as only being displaceable radially, but fig. 2 suggests that it is also displaceable axially and it must be otherwise it would be unnecessarily challenging to get the work-piece into position on the chuck 3) and independently of the at least one outer roller (11, fig. 5),
the inner roller (8) is associated with the outer roller (11),
a defined shaping gap is formed between the outer roller and the associated inner roller (see fig. 5),
the inner support with the inner roller and the outer roller are displaced individually (see figs. 5, 6),
a relative adjustment between the outer roller and the associated inner roller and thus of the shaping gap takes place (see fig. 5, the outer roller 11 is adjusted along the inner roller 8 thereby adjust the shaping gap),
the at least one inner roller (8) and the at least one associated outer roller (11) are displaced radially and axially relative to one another in order to shape the lateral region (see figs. 5, 6),
the lateral region is shaped as a rim base of a vehicle wheel with at least one hump (see fig. 6), which is formed as a thickening in the wall thickness profile.
Friese is silent regarding forming the at least one hump by displacing the inner roller and the outer roller simultaneously relative to one another in the radial and in the axial directions, and moving the inner and the outer rollers axially along the lateral region to form the rim base.
However, similarly to Friese, Oka teaches a method of spin forming a cylindrical metal work-piece using a device comprising an inner roller (205, fig. 2) displaceable by an inner support (209a, 210a, 211a, 404a) and an outer roller (206) displaceable by an outer support (209b, 210b, 211b, 404b), and the inner and outer rollers are simultaneously displaceable relative to one another in the radial and axial directions (see fig. 2) along a lateral region of the work-piece to form the lateral region with humps and different wall thicknesses (see figs. 10-12 and ¶ [0043], lns. 595-598).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the inner and outer rollers and the inner and outer supports of Friese with that of Oka, thereby simplifying the device and method of Friese as only one set of inner rollers would be necessary, which reduces the cost of manufacturing the device and increases efficiency since the step of forming the curved portion (9, fig. 4) can be omitted.
Friese is also silent regarding thinning the lateral region of the vehicle wheel to have a defined wall thickness profile with different wall thicknesses between the outer roller and the associated inner roller is formed at the lateral region.
However, Schröder teaches a method of spin forming vehicle wheels wherein a lateral region of a workpiece is thinned to have a defined wall thickness profile with different wall thicknesses (see 13, fig. 1 and col. 5, lns. 41-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Friese to form vehicle wheels having a lateral region of the vehicle wheel to have a defined wall thickness profile with different wall thicknesses between the outer roller and the associated inner roller, as taught by Schröder.
Regarding claim 3, which depends on claim 1: Friese discloses the work-piece (1, fig. 3) is clamped (via clamping segments 5) on the chuck (3) of the spindle (2), and a free space remains in a central region radially inside the lateral region (see fig. 3, free space remains in the central region for the inner roller 8).
Regarding claim 4, which depends on claim 1: Friese discloses the workpiece is clamped (via clamping segments 5) at a part-region of the outer circumference of an interior of the workpiece (see fig. 3).
Regarding claim 10: Friese discloses the spindle (2, fig. 3) can be driven in rotation via a drive (213) about an axis of rotation and is configured to hold a work-piece (1) (via chuck 3) (¶ [0026]).
Regarding claim 11, which depends on claim 10: Friese discloses a clamp (clamping segments 5, fig. 3) for clamping the work-piece (1) is arranged on the spindle (2), and a free space remains in a central region radially inside the lateral region (see fig. 3, free space remains in the central region for the inner roller 8).
Regarding claim 12, which depends on claim 10: Friese discloses a control device having a data memory (“computer”), in which data sets for the displacement of the inner roller and the outer roller for different work-piece shapes are stored (¶ [0017] and claim 4; NOTE: a computer that is capable of receiving input data must have a memory to store the data at least long enough to use it).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art as exemplified by Friese et al. (DE 102010000004 B4), Oka et al. (JP 2015-221443 A), Schröder (US 3,779,060 A), and Schröder et al. (US 3,823,591 A and US 3,846,886 A), fails to anticipate or render obvious in combination the limitations of claim 7 in combination with the limitations of independent claim 1.
Claim 7 recites “wherein an internal clamp is provided to cover a hub region of the workpiece.” Although Schröder et al. (US 3,823,591 A) teaches the limitation, the base reference (Friese et al.) does not disclose a hub region of the workpiece, nor would it be possible to modify Friese’s device to accept workpieces with hub regions without rendering the device inoperable for its intended purpose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725         

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725